Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 7/11/2022 has been entered. Claims 1 and 3-21 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 7/11/2022, with respect to 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “the first circuit comprising: a first transistor having a first current electrode coupled to the first input terminal, a second current electrode coupled to the first output terminal, and a control electrode coupled to receive the first control signal, and a second transistor having a first current electrode coupled to the second current electrode of the first transistor, a second current electrode coupled at a first supply terminal, and a control electrode coupled to receive a second control signal, the second control signal a complementary signal of the first control signal”. The closest prior art of record, He U.S. Patent Application Publication No. US 2015/0091625 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claims 10 and 17, claims are allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a multiplexer as set forth in the application claim”. The closest prior art of record, He U.S. Patent Application Publication No. US 2015/0091625 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 21, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the first circuit is further coupled between a third input terminal and a second output terminal, the first circuit further configured and arranged to transfer a third RF signal coupled at the third input terminal to the second output terminal as a third output signal when the first control signal is at the first logic value, the first RF signal and the third RF signal together are characterized as a first differential signal and the first output signal and the third output signal together are characterized as a first differential output signal; and wherein the second circuit is further coupled between a fourth input terminal and the second output terminal, the second circuit further configured and arranged to transfer a fourth RF signal coupled at the fourth input terminal to the second output terminal as a fourth output signal when the first control signal is at the second logic value, the fourth output signal having a gain higher than the gain of the fourth RF signal, the second RF signal and the fourth RF signal together are characterized as a second differential signal and the second output signal and the fourth output signal together are characterized as a second differential output signal”. The closest prior art of record, He U.S. Patent Application Publication No. US 2015/0091625 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631